Citation Nr: 1809666	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for cysts on both arms, to include as due to exposure to chemical agents.

2. Entitlement to service connection for a bilateral foot condition, to include as due to exposure to chemical agents

3. Whether the severance of the award of Department of Veterans Affairs (VA) disability compensation for the service-connected bilateral hearing loss based on clear and unmistakable evidence (CUE), was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a rating decision of August 2012, the RO granted service connection for bilateral hearing loss, and assigned a 10 percent evaluation.  In July 2013, the Veteran filed a claim for an increased rating due to the claimed worsening of his condition.  In a November 2013 decision, the RO continued the Veteran's bilateral hearing loss at a 10 percent disability rating.  The Veteran filed a Notice of Disagreement (NOD) with this decision in December 2013.  

In August 2014, the RO proposed the severance of service connection for bilateral hearing loss on the basis that the decision granting the benefit was based CUE, specifically based on a VA medical opinion which did not support service connection for bilateral hearing loss.  Subsequently, in a rating decision of April 2015, the RO severed service connection for bilateral hearing loss, effective July 1, 2015.  A Statement of the Case (SOC) was issued in April 2015.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in May 2015.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing held in April 2017.  A transcript of the hearing is on record.

The issues of entitlement to service connection for cysts on both arms and a bilateral foot condition, both to include as due to exposure to chemical agents are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Effective July 1, 2015, the award of VA disability for compensation for the service-connected bilateral hearing loss, evaluated at 10 percent disabling, was severed in an April 2015 rating decision.

2. The evidence of record does not clearly and unmistakably show that the award of service connection for bilateral hearing loss was clearly and unmistakably erroneous.


CONCLUSION OF LAW

As severance of service connection was improper, the award of VA disability compensation for the service-connected bilateral hearing loss, evaluated at 10 percent disabling, is restored effective July 1, 2015.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(d), 3.304, 3.307, 3.309, 3.114, 3.957 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations governing severance of service connection contain their own notification and due process requirements.  Therefore, the notice provisions of the VCAA do not apply to this matter.

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105(d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. § 3.105(i). 

In this case, the Veteran was afforded the appropriate due process. A rating decision was issued in August 2014 that proposed to sever service connection for bilateral hearing loss, setting forth the detailed reasons for the proposal. The Veteran was notified of this determination and his right to present additional evidence or request a hearing in an August 2014 letter. In April 2015, a rating decision was issued that severed service connection, effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection.

Subject to the limitations contained in 38 C.F.R. § 3.114 and 3.957, service connection may be severed only where the evidence establishes that the award of service connection was clearly and unmistakably erroneous, with the burden of proof being upon the Government.  A change of diagnosis "may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous." 38 C.F.R. § 3.105(d). "Severance of service connection based on any standard less than that established by § 3.105(d) is erroneous as a matter of law." Stallworth v. Nicholson, 20 Vet. App. 482 (2006). 38 C.F.R. § 3.957 provides that service connection for any disability that has been in effect 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from the military records that the person concerned did not have the requisite service or character of discharge. The period is computed from the effective date of the finding of service connection to the effective date of the rating decision severing service connection. 

The United States Court of Appeals for Veterans Claims (Court) has repeatedly discussed the evidentiary standard for CUE.  Although most of these opinions address the appeals of claimants seeking a finding of CUE in a past denial of benefits, the Court has held that the standard for CUE is equally applicable to VA for claims involving the severance of service connection based on CUE. Once service connection has been granted, it may be withdrawn only after VA complies with specific procedures and if the Secretary meets the high burden of proof.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  "Clear and unmistakable error" is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.

The Veteran's service treatment records show that in his induction examination, he was provided with an audiological examination which produced the following results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
-10
-10
-10
X
55
Left Ear
-5
-10
0
X
45

Prior to separation from service, the Veteran was provided with a medical board examination that included an audiological examination with the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
0
0
0
X
20
Left Ear
0
0
0
X
50

The Veteran was provided with a VA hearing loss and tinnitus examination in May 2012.  The audiological examination produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
35
50
75
85
90
Left Ear
35
50
85
85
85

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
56
Left Ear
76

Speech Recognition
Right Ear
88%
Left Ear
80%

The May 2012 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veterans' hearing loss is at least as likely as not caused by or a result of an event in military service.  The examiner added that the Veteran served one year as a cook (main nose exposure in mess hall and weapons). He noted that the C-file revealed moderate SNHL at enlistment and hearing essentially unchanged at separation.  The examiner also noted that hearing loss existed prior to service, and was not aggravated beyond normal progression in military service in either the right or left ear.

The VA examiner who conducted the May 2012 opinion provided an addendum opinion in April 2014.  The examiner noted that based on the hearing thresholds pre and post military service, there was no decrease in hearing loss bilaterally at separation.  Therefore, he opined that it is less likely as not that the Veteran's hearing loss was caused by or is the result of military noise exposure.

In May 2014, the above-mentioned VA examiner further clarified his April 2014 opinion.  The VA examiner opined that as there was no change in hearing loss at separation, the Veteran's pre-existing hearing loss was clearly not aggravated beyond a natural progression by his military service.

The Veteran submitted a private medical evaluation in September 2014 which contained the following audiological results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
45
65
85
90
X
Left Ear
45
60
90
90
X

The private examiner noted that the Veteran served in the military, working in a kitchen/mess hall environment which was very noisy.  The examiner opined that it is as likely as not or more likely than not that the Veteran's bilateral hearing loss was aggravated by military service.

The Veteran also submitted a private medical evaluation from May 2016 which contained the following audiological results: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
35
50
75
80
X
Left Ear
45
55
90
90
X

The private examiner opined that prior exposure to noise through the Veteran's military work environments likely aggravated the tinnitus and deteriorated his hearing ability.

Here, service connection for bilateral hearing loss was severed on the basis that the decision granting the benefit was based on a CUE, specifically on a VA medical opinion which was based on an inappropriate opinion.  The August 2014 rating decision proposing to sever service connection for hearing loss explained that the initial grant of service connection for bilateral hearing loss was in error because the decision granted direct service connection for hearing loss.  

After a thorough review of the record, the Board finds that the private opinions from September 2014 and May 2016 provide an adequate basis in showing aggravation of a pre-existing condition.  The September 2014 private medical examiner opined that the Veteran's military service aggravated his bilateral hearing loss.  The May 2016 private examiner's opinion also provided that the Veteran's prior military noise exposure aggravated his tinnitus and deteriorated his hearing ability.

Thus, when taking this evidence in totality, the Board finds that the record contains sufficient evidence to show that the Veteran's pre-existing hearing loss was aggravated by his military service.  As such, service connection for bilateral hearing loss should be granted.

The clear and unmistakable standard has been described as a "formidable" burden of proof and "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The record as it stands currently does not provide undebatable evidence that the Veteran's pre-existing hearing loss was not aggravated by his military service.

Therefore, the evidence of record does not clearly and unmistakably show that the award of service connection for bilateral hearing loss was erroneous.  In the absence of such a finding, the severance of the award of service connection for bilateral hearing loss was improper.  Accordingly, the award of VA disability compensation for the service-connected bilateral hearing loss, evaluated at 10 percent disabling, is restored effective July 1, 2015.  The appeal is granted.


ORDER

The award of VA disability compensation for the service-connected bilateral hearing loss, evaluated at 10 percent disabling, is restored effective July1, 2015.  


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for of entitlement to service connection for cysts on both arms and a bilateral foot condition, both to include as due to exposure to chemical agents.

The Veteran contends that his cysts on both arms and bilateral foot condition are the result of coming into contact with some type of chemical agent while in service.  Specifically, the Veteran alleges that he was exposed to Agent Orange.  Although the Veteran did not serve in Vietnam, he alleges that the soldiers returning from Vietnam had the chemicals on their clothing and they shared the same showers he did while in Fort Riley.  The Veteran also contends that Agent Orange was sprayed around the old barracks they renovated in Fort Riley to kill the weeds.  The Veteran additionally contends that because his military occupational specialty (MOS) was a cook, he had to mop the floor of the mess hall which exposed him to chemicals that caused his current conditions.

The Veteran's claims file does not verify his contended exposure to herbicides while in service.  In April 2013, a response from the Joint Service Records Research Center (JSRRC) noted that there is no record of exposure to herbicides.  The Board has considered the Veteran's statements, and while he is competent to report his exposure to some type of chemical, he does not possess the necessary expertise to identify the chemical as herbicides.  Therefore, the Board finds that the record does not support the Veteran's contention that he was exposed to herbicides in service. 

Regarding the Veteran's claim for cysts on both arms, the record shows that he has been diagnosed with digital mucous cysts.  The Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his diagnosed digital mucous cysts that appear on both arms.  In light of the Veteran's contentions that he was exposed to chemicals while cleaning the mess hall as a cook while in service, the Board is of the opinion that a VA medical examination is needed in order to address the Veteran's contentions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Regarding the Veteran's bilateral foot condition, the record shows that the Veteran has been diagnosed with tinea pedis.  The Veteran's service treatment records show that he was treated for a complaint of foot problems in July 1967.  The Veteran complained that his military boots were causing problems over the burn scars on his foot.  He requested to be able to lace his boots differently and the examiner felt that this was a legitimate request.  The Veteran was provided with a VA examination to determine the nature and etiology of his claimed bilateral foot condition in May 2012.  Acknowledging the diagnosis for tinea pedis, the VA examiner was not able to resolve the issue without resorting to mere speculation.  The examiner noted that this comes from the fact that no skin problems other than scarring were ever mentioned in his health records and current exam of the foot only shows fungus affecting nail plates of the hallux bilateral.  As the Veteran has alleged that his exposure to cleaning solvents has caused his current conditions and a nexus opinion was not provided in the May 2012 VA examination, the Board finds that an addendum opinion is required prior to adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his cysts on both arms.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.
The examiner should address the following:

i) Please identify the likely cause of the Veteran's cysts on both arms.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from cysts on both arms that began in (or is otherwise related to) the Veteran's military service?

In responding, the examiner is asked to specifically consider the Veteran's MOS as a cook and his claimed exposure to cleaning solvents while performing his duties of cleaning and mopping the mess hall.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

2. Return the claims file to the May 2012 VA examiner for an addendum opinion regarding the Veteran's bilateral foot condition.  If the examiner who drafted the May 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.

The examiner should address the following:

Please identify the likely cause for the Veteran's bilateral condition.  Specifically, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from a bilateral foot condition that began in (or is otherwise related to) the Veteran's military service?

While the May 2012 VA examiner found that an opinion could not be provided without a resort to speculation because the Veteran's health records did not contain any mention of skin problems other than scarring, the examiner is further asked to comment on:

i) Whether the effects of military boots contributed to the pathology of the Veteran's current foot condition? 

ii) Whether the irritation of scars on the feet noted in service is related in any way to his current bilateral foot condition?

In responding, the examiner is asked to specifically consider the Veteran's MOS as a cook and his claimed exposure to cleaning solvents while performing his duties of cleaning and mopping the mess hall.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate.

3. Thereafter, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the Veteran's claims of entitlement to service connection for cysts on both arms and a bilateral foot condition, both to include as due to exposure to chemical agents.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


